Citation Nr: 1042420	
Decision Date: 11/10/10    Archive Date: 11/18/10

DOCKET NO.  05-21 945	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to an initial disability rating in excess of 30 
percent for posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. B. Yantz, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1968 to February 
1971.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from an October 2004 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Boston, 
Massachusetts.

In September 2007, the Board remanded this case for further 
evidentiary development.  The requested development was 
completed, and the remand orders were substantially complied 
with.  The case has now been returned to the Board for further 
appellate action.


FINDING OF FACT

The preponderance of the competent evidence of record 
demonstrates that the Veteran's symptoms of PTSD have been 
described by medical providers as moderate in degree, with Global 
Assessment of Functioning (GAF) scores ranging from 58 to 60, and 
symptoms most consistent with occupational and social impairment 
with occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal).


CONCLUSION OF LAW

The criteria for an initial disability rating in excess of 30 
percent for PTSD have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002 & Supp. 2010); 38 C.F.R. § 4.130, Diagnostic Code 9411 
(2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & 
Supp. 2010)) redefined VA's duty to assist a claimant in the 
development of a claim.  VA regulations for the implementation of 
the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a) (2010).

The notice requirements of the VCAA require VA to notify the 
Veteran of what information or evidence is necessary to 
substantiate the claim; what subset of the necessary information 
or evidence, if any, the claimant is to provide; and what subset 
of the necessary information or evidence, if any, VA will attempt 
to obtain.  38 C.F.R. § 3.159(b) (2010).  The requirements apply 
to all five elements of a service connection claim: veteran 
status, existence of a disability, a connection between a 
veteran's service and the disability, degree of disability, and 
effective date of the disability.  Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).  VCAA notice must be provided to a 
claimant before the initial unfavorable decision on a claim for 
VA benefits by the agency of original jurisdiction (in this case, 
the RO).  Id; see also Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  However, insufficiency in the timing or content of VCAA 
notice is harmless if the errors are not prejudicial to the 
claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 
2004) (VCAA notice errors are reviewed under a prejudicial error 
rule).

In this case, preadjudication VCAA notice was provided in a July 
2004 letter, which advised the Veteran of what information and 
evidence is needed to substantiate a claim for service 
connection, as well as what information and evidence must be 
submitted by him and what information and evidence will be 
obtained by VA.  Letters in September 2007 and April 2010 advised 
the Veteran of the information and evidence necessary to 
substantiate his appeal for a higher initial rating, and asked 
him to provide additional information and evidence regarding his 
claim.  The September 2007 and April 2010 letters also advised 
the Veteran of how disability evaluations and effective dates are 
assigned, and the type of evidence which impacts those 
determinations.   The claim was last adjudicated in June 2010.

In any event, the Veteran's claim for a higher rating arises from 
the initial grant of service connection for PTSD.  In Dingess, 
the Court held that in cases in which service connection has been 
granted and an initial disability rating and effective date have 
been assigned, the typical service connection claim has been more 
than substantiated, it has been proven, thereby rendering section 
5103(a) notice no longer required because the purpose that the 
notice is intended to serve has been fulfilled.  Dingess, 19 Vet. 
App. at 490-91; see also 38 C.F.R. § 3.159(b)(3)(i) (2010).  
Thus, because the notice that was provided before service 
connection was granted was sufficient, VA's duty to notify in 
this case has been satisfied.  See generally Turk v. Peake, 21 
Vet. App. 565 (2008) (where a party appeals from an original 
assignment of a disability rating, the claim is classified as an 
original claim, rather than as one for an increased rating); see 
also Shipwash v. Brown, 8 Vet. App. 218, 225 (1995); see also 
Fenderson v. West, 12 Vet. App. 119 (1999) (establishing that 
initial appeals of a disability rating for a service-connected 
disability fall under the category of "original claims").

The record also reflects that VA has made reasonable efforts to 
obtain relevant records adequately identified by the Veteran.  
Specifically, the information and evidence that have been 
associated with the claims file include the Veteran's service 
treatment records, service personnel records, statements from a 
Vet Center nurse, and VA examination reports.

As discussed above, the VCAA provisions have been considered and 
complied with.  The Veteran was notified and aware of the 
evidence needed to substantiate his claim, the avenues through 
which he might obtain such evidence, and the allocation of 
responsibilities between himself and VA in obtaining such 
evidence.  The Veteran was an active participant in the claims 
process by responding to notices and by providing written 
argument in support of his claim.  Thus, he was provided with a 
meaningful opportunity to participate in the claims process and 
has done so.  Any error in the sequence of events or content of 
the notices is not shown to have any effect on the case or to 
cause injury to the Veteran.  Therefore, any such error is 
harmless and does not prohibit consideration of this matter on 
the merits.  See Conway, 353 F.3d at 1374; Dingess, 19 Vet. App. 
473; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. 
Cir. 1998).

Analysis

Disability ratings are determined by applying the criteria set 
forth in the VA Schedule for Rating Disabilities (Rating 
Schedule) and are intended to represent the average impairment of 
earning capacity resulting from disability.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. § 4.1 (2010).  Separate diagnostic codes 
identify the various disabilities.  Disabilities must be reviewed 
in relation to their history.  38 C.F.R. § 4.1.  Other 
applicable, general policy considerations are: interpreting 
reports of examination in light of the whole recorded history, 
reconciling the various reports into a consistent picture so that 
the current rating may accurately reflect the elements of 
disability, 38 C.F.R. § 4.2 (2010); resolving any reasonable 
doubt regarding the degree of disability in favor of the 
claimant, 38 C.F.R. § 4.3 (2010); where there is a question as to 
which of two evaluations apply, assigning a higher of the two 
where the disability picture more nearly approximates the 
criteria for the next higher rating, 38 C.F.R. § 4.7 (2010); and, 
evaluating functional impairment on the basis of lack of 
usefulness, and the effects of the disability upon the person's 
ordinary activity, 38 C.F.R. § 4.10 (2010).  See Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).

Where the claimant has expressed dissatisfaction with the 
assignment of an initial rating following an initial award of 
service connection for that disability, separate ratings can be 
assigned for separate periods of time based on the facts found - 
a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. 
App. 119 (1999).

The Board has reviewed all of the evidence in the Veteran's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is no 
requirement that the evidence submitted by the Veteran or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what evidence 
is needed to substantiate the claim and what the evidence in the 
claims file shows, or fails to show, with respect to the claim.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and 
Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

The Veteran contends that he is entitled to an initial disability 
rating in excess of 30 percent for PTSD.  Such disability has 
been rated as 30 percent disabling under 38 C.F.R. § 4.130, 
Diagnostic Code 9411, effective June 10, 2004.

Under Diagnostic Code 9411, which is governed by a General Rating 
Formula for Mental Disorders, a 30 percent rating is warranted 
for occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed mood; 
anxiety; suspiciousness; panic attacks (weekly or less often); 
chronic sleep impairment; and/or mild memory loss (such as 
forgetting names, directions, recent events).  38 C.F.R. § 4.130, 
Diagnostic Code 9411 (2010).

A 50 percent rating is warranted for occupational and social 
impairment with reduced reliability and productivity due to such 
symptoms as: flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of motivation 
and mood; and/or difficulty in establishing and maintaining 
effective work and social relationships.  Id.

A 70 percent rating is warranted for occupational and social 
impairment with deficiencies in most areas, such as work, school, 
family relations, judgment, thinking, or mood, due to such 
symptoms as: suicidal ideation; obsessional rituals which 
interfere with routine activities; speech intermittently 
illogical, obscure, or irrelevant; near-continuous panic or 
depression affecting the ability to function independently, 
appropriately, and effectively; impaired impulse control (such as 
unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including work 
or a work-like setting); and/or inability to establish and 
maintain effective relationships.  Id.

A 100 percent rating is warranted for total occupational and 
social impairment, due to such symptoms as: gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent danger 
of hurting self or others; inability to perform activities of 
daily living (including maintenance of minimal personal hygiene); 
disorientation to time or place; and/or memory loss for names of 
close relatives, own occupation, or own name.  Id.

When evaluating the level of disability from a mental disorder, 
the rating agency will consider the extent of social impairment, 
but shall not assign an evaluation solely on the basis of social 
impairment.  38 C.F.R. § 4.126 (2010).

One factor for consideration is the Global Assessment of 
Functioning (GAF) 
score, which is a scale reflecting the "psychological, social, 
and occupational functioning in a hypothetical continuum of 
mental health-illness."  Carpenter v. Brown, 8 Vet. App. 240, 242 
(1995) (citing Diagnostic and Statistical Manual of Mental 
Disorders, Fourth Edition (DSM-IV)).  A GAF score of 51 to 60 
reflects moderate symptoms (e.g., flat affect and circumstantial 
speech, occasional panic attacks) or moderate difficulty in 
social, occupational, or school functioning (e.g., few friends, 
conflicts with peers or co-workers).  While the Rating Schedule 
does indicate that the rating agency must be familiar with the 
DSM-IV, it does not assign disability percentages based solely on 
GAF scores.  See 38 C.F.R. § 4.130 (2010).

Turning to the evidence, an August 2004 statement from a Vet 
Center nurse described the Veteran's personal and military 
history as well as his current symptoms of PTSD, which were noted 
to have intensified over the past ten years.  Such symptoms 
include traumatic dreams, intrusive traumatic memories (described 
as "visual pictures"), psychological distress and physiological 
reactivity when reminded of his combat service, major efforts to 
avoid anything that arouses memories of Vietnam, walling off of 
memory consistent with psychogenic amnesia, very marked 
diminished interest and participation in significant activities, 
profound sleep disorder (with bruxism, sleep jerks, and many 
frequent awakenings), disruption with concentration, persistent 
hypervigilance, persistent startle response (including a history 
of once being startled by a loud gunshot-type sound which 
precipitated a dissociative reaction where he fully experienced 
being back in Vietnam), and depression.

However, the Vet Center nurse's August 2004 statement noted that 
the Veteran has been married since 1972 and that he describes his 
relationship as sound, saying that he loves his wife but is aware 
of an emotional distance and at times constriction of feelings 
and relatedness.  It was also noted that the Veteran has insight 
into an enhanced preoccupation with his Vietnam service over the 
past ten years as his three children became independent and he 
had considerably more time on his hands.  Furthermore, it was 
noted that for more than two decades he invested significant 
psychological energy into avoiding aspects of his service in 
Vietnam, with work and especially his commitment to raising his 
children serving as a healthy distraction.  The Veteran expressed 
relief and reassurance at finally sharing his experience with 
another person, as he began individual counseling at the Vet 
Center in April 2004.  The Vet Center nurse assessed the Veteran 
with PTSD that is chronic in nature, and noted that this 
condition has had its most prominent impact in the Veteran's 
marital relationship and the related tendency toward withdrawal 
and isolation.

The Veteran underwent a fee-basis VA examination by QTC Medical 
Services in August 2004 (on the same date as the Vet Center 
nurse's statement).  On that occasion, he reported having the 
following symptoms of PTSD, noted to have lasted for many years: 
sleep disturbance, nightmares, periods of depression (occurring 
twice a year and lasting for about a week), disturbing 
recollections of traumatic events in service, emotional distress, 
disturbing feelings provoked by sights and sounds (such as 
watching the news or hearing a helicopter overhead), distressing 
memories and flashbacks connected to Vietnam, hypersensitivity to 
his surroundings, avoidance of anything that would remind him of 
what happened in Vietnam (including news or movies involving 
military activity), and preferring to be isolated from people.

At this August 2004 VA QTC examination, a mental status 
evaluation reflected that the Veteran was oriented to time, 
place, and person, and that he was aware of the purpose of the 
examination.  He also impressed the examiner as a reliable 
historian.  The Veteran manifested an adequate level of hygiene 
and was cooperative in the interview situation.  He was slightly 
anxious and depressed, and appeared sadder when talking about 
fallen Americans whom he knew in Vietnam, but the disturbance of 
affect was not sufficient to impair his ability to function 
independently.  The Veteran had good communication skills and was 
able to describe what happened in a coherent fashion with no 
pathology of speech.  He showed no panic, delusions, 
hallucinations, or obsessional rituals during the examination, 
and none of these symptoms were reported.  The examiner noted 
that the Veteran's thought processes did not reflect any 
abnormality, his capacity to exercise judgment in conducting his 
personal life was not impaired, his capacity for abstract 
thinking was maintained, and there was no impairment in recent or 
remote capacity of memory.  It was also noted that the Veteran 
had no suicidal or homicidal thoughts, and none were reported 
pertaining to other times.

Despite the assertion that his PTSD symptoms had affected his 
social capacity and marital relationship, and the conclusion that 
he had suffered a reduction of quality of life, it was noted at 
this August 2004 VA QTC examination that the Veteran had been 
able to adjust fairly well to civilian life, working consistently 
and raising his three children with his wife (whom he met within 
a year after returning to the U.S.).  It was noted that he has 
worked for the U.S. Army for 25 years, that he likes working for 
the Army, and that he enjoys the people he works with.  The 
Veteran was diagnosed with chronic, moderate PTSD and assigned a 
GAF score of 60.  It was noted that because of his basically 
intact personality and natural resilience, the traumatic events 
he experienced did not cause a severe degree of PTSD.

In statements dated from September 2004 through April 2006, the 
Veteran has claimed to suffer from the following symptoms of 
PTSD: sleep impairment, vivid memories of Vietnam, flattened 
affect, difficulty communicating thoughts and feelings (including 
with his wife), having periods of not wanting to get out of bed 
and not wanting to talk to or see anyone, forgetfulness, feeling 
as though people are looking at him and talking about him, 
decreased concentration, and periods of depression (during which 
he does not shave or bathe and does not want to have contact with 
people).

Pursuant to the Board's September 2007 remand, the Veteran 
underwent a VA PTSD examination in May 2010.  On that occasion, 
it was noted that he had received outpatient Vet Center treatment 
on a sporadic basis from 2001 to 2004, but that he is not 
currently undergoing any mental health treatment.  The Veteran 
reported having the following chronic symptoms of PTSD: periods 
of depressed mood (occurring approximately every few weeks), 
sleep problems (either too little or too much), lack of 
enthusiasm and interest, nightmares, attention span problems, 
recurrent and intrusive distressing recollections of traumatic 
events (particularly around anniversary dates of Vietnam events), 
making efforts to avoid anything that would arouse recollections 
of his trauma, markedly diminished interest or participation in 
significant activities, difficulty concentrating, hypervigilance 
(especially in unfamiliar spaces), exaggerated startle response, 
and irritability.  He reported having intermittent periods of 
"dark moods" which could come on with little or no warning or 
could be triggered by a flashback.  During these depressed 
periods, the Veteran stated that he did not keep up with personal 
hygiene requirements, and it was noted that such periods left him 
being close to non-functional from an interpersonal standpoint, 
and that when working his coworkers would cover for him for the 
worst couple of days during such periods.

At this May 2010 VA examination, a mental status evaluation 
reflected that the Veteran was oriented to time, place, and 
person, and that he was cooperative toward the examiner.  He had 
a clean appearance and manifested unremarkable psychomotor 
activity, unremarkable speech, normal affect, good mood, and good 
impulse control.  His attention was intact, his thought process 
and content were unremarkable, and he manifested understanding in 
judgment and insight.  The Veteran had no delusions, 
hallucinations, inappropriate behavior, obsessive/ritualistic 
behavior, panic attacks, homicidal thoughts, suicidal thoughts, 
or episodes of violence.  It was noted that he was able to 
maintain minimum personal hygiene and only had slight problems 
with grooming during the worst of his depressed periods.  His 
remote and recent memory were normal, and his immediate memory 
was shown to be only mildly impaired (though he reported that 
others had complained about him not remembering or paying 
attention).

Significantly, it was noted at this May 2010 VA examination that 
the Veteran enjoys being with other people for the most part, but 
does have anxiety problems especially in connection with medical 
matters.  It was noted that he has been married to his wife for 
40 years and gets along okay with his wife and family.  It was 
noted that he has several social contacts and that he engages in 
yard work, golf, and cards at the American Legion.  The Veteran 
reported that every day seems pretty much the same, and that he 
is coping a day at a time and is "fine" until he goes into one 
of his dark periods.  It was noted that he had retired from his 
job with the U.S. Army in 2008 due to being eligible by age or 
duration of work, and that he is still adjusting to retirement.  
The Veteran was diagnosed with PTSD and assigned a GAF score of 
58.  The examiner noted that the Veteran did not have total 
occupational and social impairment, nor did his PTSD symptoms 
result in deficiencies in the areas of judgment, thinking, family 
relations, work, mood, or school.  With regard to whether there 
is reduced reliability and productivity due to PTSD symptoms, it 
was noted that the Veteran had had some periods when working in 
which coworkers had to cover responsibilities for him because he 
was so distressed, and that this was one factor that led him to 
retire when he did.  Overall, however, the examiner determined 
that the Veteran's functioning seems pretty similar to that 
described in the August 2004 examination report, with the 
exception being an increase in the frequency of dark periods and 
worsening depressive symptoms.

Having carefully considered the Veteran's contentions in light of 
the evidence of record and the applicable law, the Board finds 
that the Veteran's PTSD is appropriately evaluated as 30 percent 
disabling.  The competent medical evidence of record demonstrates 
that the Veteran's symptoms of PTSD have been moderate in degree, 
and that his disability has not resulted in continuous 
occupational and social impairment with reduced reliability and 
productivity due to such symptoms as: circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more than 
once a week; difficulty in understanding complex commands; 
impairment of long-term memory; impaired judgment; impaired 
abstract thinking; or difficulty in establishing and maintaining 
effective work and social relationships.  38 C.F.R. § 4.130, 
Diagnostic Code 9411 (2010).

The Veteran's GAF scores have ranged from 58 to 60.  Such scores 
reflect moderate symptomatology that has been adequately 
addressed by the 30 percent evaluation already assigned under 
Diagnostic Code 9411.  See id.

While the Veteran has described his passive attitude as a 
"flattened affect" and has asserted that he has forgetfulness, 
the Board notes that at his May 2010 examination, his affect, 
remote memory, and recent memory were all assessed as normal, and 
his immediate memory was shown to be only mildly impaired.  The 
Board finds the examiner's assessment of affect and memory to be 
more probative than the Veteran's lay contention on this point, 
as the examiner has medical training rendering him more qualified 
to identify such.  Furthermore, while the Veteran has described 
having more dark periods of depressive symptoms (during which he 
admits to neglecting his personal hygiene), such episodes have 
been found to occur erratically only every few weeks and have not 
been shown to be persistent or to impair his daily functioning 
such that a higher evaluation is warranted.  In fact, at his May 
2010 examination, it was noted that he was able to maintain 
minimum personal hygiene and only had slight problems with 
grooming during the worst of his depressed periods.

In summary, the Board concludes that the medical findings on 
examinations are of greater probative value than the Veteran's 
allegations regarding the severity of his PTSD.  The 
symptomatology noted in the medical and lay evidence has been 
adequately addressed by the 30 percent evaluation already 
assigned, and do not more nearly approximate the criteria for a 
higher evaluation.  Therefore, the Board finds that the 
preponderance of the evidence is against the claim for an initial 
disability rating in excess of 30 percent for PTSD at any time.  
See Fenderson v. West, 12 Vet. App. 119 (1999).

The Board has also considered whether the Veteran's PTSD 
disability presents an exceptional or unusual disability picture 
as to render impractical the application of the regular schedular 
standards such that referral to the appropriate officials for 
consideration of an extraschedular rating is warranted.  See 38 
C.F.R. § 3.321(b)(1) (2010); Bagwell v. Brown, 9 Vet. App. 337, 
338-39 (1996).  The threshold factor for extraschedular 
consideration is a finding that the evidence before VA presents 
such an exceptional disability picture that the available 
schedular evaluations for that service-connected disability are 
inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993) 
("[R]ating schedule will apply unless there are 'exceptional or 
unusual' factors which render application of the schedule 
impractical.").  Here, the rating criteria reasonably describe 
the Veteran's disability level and symptomatology, and provide 
for higher ratings for additional or more severe symptomatology 
than is shown by the evidence.  Thus, his disability picture is 
contemplated by the rating schedule, and the assigned schedular 
evaluation is, therefore, adequate.  See Thun v. Peake, 22 Vet. 
App. 111, 115 (2008).

In reaching the conclusion above, the Board has considered the 
applicability of the benefit of the doubt doctrine.  However, as 
the preponderance of the evidence is against the Veteran's claim, 
that doctrine is not applicable in the instant appeal.  See 38 
U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. 
Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).


ORDER

Entitlement to an initial disability rating in excess of 30 
percent for PTSD is denied.



____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


